Exhibit 99.2 Board of Directors’ Report on the State of the Company’s Affairs for the Year Ended December 31, 2014 Bezeq - The Israel Telecommunication Corp. Ltd. Chapter B – Board of Directors’ Report on the State of the Company’s Affairs for the Year Ended December 31, 2014 Board of Directors’ Report on the State of the Company’s Affairs for the Year Ended December 31, 2014 We hereby present the Board of Directors’ report on the state of affairs of “Bezeq” - The Israel Telecommunication Corporation Ltd. (“the Company”) and the consolidated Group companies (the Company and the consolidated companies, jointly - “the Group”), for the year ended December 31, 2014. In its financial statements, the Group reports on four main operating segments: 1. Domestic Fixed-Line Communications 2. Cellular Communications 3. International Communications, Internet and NEP Services 4. Multi-Channel Television (presented using the equity method) It is noted that the Company’s financial statements include an "Others" segment, which comprises mainly online content, commerce and classified advertisement services (through Walla, Walla Shops, Yad-2 and other websites) and contracted call center services (through “Bezeq Online”). The “Others” segment is immaterial at the Group level. On May 20, 2014, the Company completed the sale of the entire share capital of Coral-Tell Ltd., which operates the 'Yad-2' website. Increase (decrease) NIS millions NIS millions NIS millions % Profit EBITDA (operating profit before depreciation and amortization) Year-on-year results were mainly affected by net gains on the sale of all holdings in the shares of Coral-Tell Ltd., and a decrease in the Group's revenues (primarily in the Cellular Communications segment) which was mostly offset by lower operating expenses and share in the losses of investees. B - 2 Board of Directors’ Report on the State of the Company’s Affairs for the Year Ended December 31, 2014 1. The Board of Directors’ explanations on the state of the Company’s affairs, the results of its operations, equity, cash flows, and additional matters 1.1 Financial position Increase (decrease) NIS millions NIS millions NIS millions % Explanation Cash and current investments The increase was mainly attributable to current investments in the Domestic Fixed-Line Communications segment. Trade and other receivables Short- and long-term ) ) This decrease was mainly attributable to a decrease in trade receivables in the Cellular Communications segment, as a result of a decrease in revenues from handsets sold in 36 installments, and a decrease in service revenues. Other current assets ) ) The decrease was mainly attributable to a reduction in held-for-sale assets in the Domestic Fixed-Line Communications segment. Intangible assets ) ) The decrease was mainly attributable to the deconsolidation of Coral-Tell Ltd. (see Note 10.2.2 to the financial statements). Other Group segments also saw a decrease in this item. Other non-current assets 98 The increase was mainly attributable to growth in property, plant and equipment balances in the Domestic Fixed-Line Communications segment. Total assets Debt to financial institutions and debenture holders The increase was attributable to a debentures issue in the Domestic Fixed-Line Communications segment, effected as an expansion of existing debenture series. The increase was partially offset by repayment of loans and debentures in the Domestic Fixed-Line Communications and the Cellular Communications segments. Other liabilities 13 ) Total liabilities Total equity 18 The increase in equity was mainly attributable to timing differences between the accrual of earnings in the Company, and their payment as dividends (see Note 18.2 to the financial statements). Equity comprises 15.9% of the balance sheet total, similar to the percentage as of December 31, 2013. B - 3 Board of Directors’ Report on the State of the Company’s Affairs for the Year Ended December 31, 2014 1.2 Results of operations 1.2.1 Highlights Increase (decrease) NIS millions NIS millions NIS millions % Explanation Revenues ) ) The decrease was mainly attributable to lower service revenues in the Cellular Communications segment and fixed-line telephone revenues in the Domestic Fixed-Line Communications segment. Depreciation and amortization ) ) The decrease was mainly attributable to the Cellular Communications segment. Labor costs ) ) The decrease was mainly attributable to the Domestic Fixed-Line Communications segment, and the Cellular Communications segment, mainly due to downsizing. General and operating expenses ) ) The decrease was attributable to the Cellular Communications and the Domestic Fixed-Line Communications segments, mainly following a decrease in terminal equipment costs and call completion fees as detailed below. Other operating income, net 15 - The increase in income in the reporting year was mainly attributable to the sale of all Walla! Communications Ltd.'s holdings in the shares of Coral-Tell Ltd., for a pre-tax gain of NIS 582 million. Operating profit Finance expenses, net ) ) Net finance expenses were down, mainly due to a decrease in net finance expenses in the Domestic Fixed-Line Communications segment, partially offset by a decrease in net finance income in the Cellular Communications segment. Share in losses of investees ) ) This decrease was attributable to a reduction in the losses posted by the Multichannel Television segment and the Company's share in these losses. Income tax The increase was mainly attributable to an increase in the Group’s pre-tax profit. Profit for the year B - 4 Board of Directors’ Report on the State of the Company’s Affairs for the Year Ended December 31, 2014 Operating segments A Revenue and operating profit data, presented by the Group’s operating segments: NIS millions % of total revenues NIS millions % of total revenues Revenues by operating segment Domestic Fixed-Line Communications % % Cellular Communications % % International Communications, Internet and NEP Services % % Multi-Channel Television % % Other and offsets* ) )% ) )% Total % % NIS millions % of segment revenues NIS millions % of segment revenues Operating profit by segment Domestic Fixed-Line Communications % % Cellular Communications % % International Communications, Internet and NEP Services % % Multi-Channel Television % % Other and offsets* ** - ) - Consolidated operating profit/ % of Group revenues % % (*) Offsets are mainly attributable to the Multi-Channel Television segment, an associate company. (**) Including NIS 582 million in gains on the sale of Coral-Tell Ltd.'s shares. B - 5 Board of Directors’ Report on the State of the Company’s Affairs for the Year Ended December 31, 2014 Operating segments B Domestic Fixed-Line Communications Segment Increase (decrease) NIS millions NIS millions NIS millions % Explanation Fixed-line telephony ) ) This decrease was mainly attributable to a decrease in ARPU, mainly due to the reduction in call termination rates to fixed-line networks starting December 1, 2013. Internet - infrastructure The increase was mainly attributable to growth in the number of internet subscribers. The increase was partially offset by a decrease in revenues from home router sales following the transition from a sales-based to a rental-based model. Transmission, data communications and others 35 Total revenues ) ) Depreciation and amortization 5 Labor costs ) ) The decrease was mainly attributable to a reduction in the workforce and share-based payments, and partially offset by higher wages. General and operating expenses ) ) This decrease was mainly attributable to a reduction in call completion fees and a reduction in terminal equipment costs following a transition from selling home network routers, to rental.The decrease was also attributable to a decrease in structure maintenance costs. Other operating income, net 23 78 ) ) The decrease in net income was attributable to a NIS 176 million expense recognized on the termination of employment by way of early retirement (see Note 14.5 to the financial statements), and a decrease in profit from copper sales. This decrease in income was partially offset, primarily by increased capital gains on real estate sales. Operating profit ) ) Finance expenses, net ) ) The decrease was mainly attributable to expenses recognized last year on the revaluation of a liability to distribute dividends not meeting the profit test, a reduction in interest costs following loan repayments, and cancellation of finance expenses on a contingent liability. The reduction in net finance expenses was mainly offset by a decrease in net interest income from loans received from and extended to investees, a decrease in finance income from shareholder loans to D.B.S. (due to the decrease in the CPI this year, as compared to an increase in the CPI last year), and a decrease in finance income on current investments. Income tax 68 The tax rate on profit after finance expenses, net was 26.7%, as compared to 23% last year. This increase was mainly attributable to an increase in the corporate income tax rate in 2014, and to tax-deductible expenses recognized in the previous year on employee options. Segment profit ) ) B - 6 Board of Directors’ Report on the State of the Company’s Affairs for the Year Ended December 31, 2014 1.2.2.Operating segments C Cellular Communications segment Increase (decrease) NIS millions NIS millions NIS millions % Explanation Services ) ) The decrease was due to market competition driving down rates and migration of existing customers to cheaper bundles at current market prices, both of which served to lower ARPU. Revenues were also down due to a decrease in the number of subscribers. Terminal equipment sales ) ) The decrease was mainly attributable to lower selling prices following a change in the sales mix, which was partially offset by higher accessory sales. Total revenues ) ) Depreciation and amortization expenses ) ) The decrease was mainly attributable to cessation of discounting subscriber acquisition costs starting 2012, and assets whose amortization period has ended. Salary expenses ) ) The decrease was mainly attributable to a reduction in the workforce, which was partially offset by higher average wage costs. General and operating expenses ) ) The decrease was mainly attributable to a decrease in the costs following changes in the sales mix, a decrease in the costs of repair and warranty services following a decrease in the number of service subscribers and the number of repair calls, a decrease in call completion fees following a reduction in call termination rates to domestic fixed-line communication operators, and lower content expenses coupled with a reduction in content revenue. This reduction in expenses was partially offset by an increase in distribution fee costs, following an increase in the number of subscribers migrating to this segment; greater expenses for doubtful debts; a one-time reduction in net collection costs recorded in the previous year; and an increase in site rental fees (following a one-time decrease of NIS 30 million recorded last year after adjusting a liability estimate). Other expenses 18 61 ) ) Other expenses in the reporting year comprised one-time expenses from an early retirement program implemented during the year. In the previous year, these expenses included additional one-time costs from signing a collective agreement. Operating profit ) ) Finance income, net 56 91 ) ) The decrease in net finance income was mainly attributable to a decrease in credit on installment-based terminal equipment sales, increased costs on currency exchange rate differences following gains made by the USD, and adjustment of a one-time liability which lowered finance expenses in the previous year. The decrease was partially offset by a decrease in interest expenses following a reduction in the average debt. Income tax ) ) The decrease was attributable to the reduction in income before taxes. Segment profit ) ) B - 7 Board of Directors’ Report on the State of the Company’s Affairs for the Year Ended December 31, 2014 1.2.2 Operating segments D International Communications, Internet and NEP Services Increase (decrease) NIS millions NIS millions NIS millions % Explanation Revenues 71 The increase was attributable to greater revenues from enterprise communication solutions (ICT), higher internet revenues due to growth in the number of subscribers, higher revenues from call transfers between global communication carriers, and an increase in revenues from data communication services. This increase was partially offset by a decrease in revenues from outgoing calls, stemming mainly from cellular market migration to plans offering unlimited international calls. Depreciation and amortization expenses - - Salary expenses 11 This increase was mainly attributable to an increase in the number of employees providing outsourced services in ICT operations Operating general and other expenses 55 The increase was attributable to an increase in ICT equipment costs, internet services, call transfers between global communication carriers, and data communication services. The increase was partially offset by lower expenses on outgoing calls, corresponding with the above revenues. Operating profit 5 Finance expenses, net 9 14 (5 ) ) Share in the earnings of associates 1 1 - - Income tax 60 56 4 Segment profit 6 B - 8 Board of Directors’ Report on the State of the Company’s Affairs for the Year Ended December 31, 2014 1.2.2 Operating segments E Multi-Channel Television Increase (decrease) NIS millions NIS millions NIS millions % Explanation Revenues 89 This increase was mainly attributable to an increase in the average number of subscribers. Cost of revenues 59 This increase was mainly attributable to increased depreciation expenses, utilized broadcasting rights, and content costs. Sales marketing and general and administrative expenses 25 This increase was mainly attributable to higher salary and depreciation costs. Operating profit 5 Finance expenses, net ) ) The decrease was mainly attributable to linkage differences on debentures and on shareholder loans, due to the decrease in the CPI in 2014, as compared to an increase in the CPI in the previous year, and due to changes in the fair value of forward transactions following gains by the USD. Income tax 1 2 (1 ) ) Segment loss ) ) 59 ) B - 9 Board of Directors’ Report on the State of the Company’s Affairs for the Year Ended December 31, 2014 Highlights from the Group’s consolidated quarterly statements of income (NIS millions) Q1 2014 Q2 2014 Q3 2014 Q4 2014 Explanation Revenues The fourth quarter saw a year-on-year increase in revenues from terminal equipment sales in the Cellular Communications segment following the launch of the iPhone 6 in this quarter. This increase was partially offset by an ongoing decrease in service revenues. Operating expenses In the second quarter - Expenses were down following the sale of all of Walla! Communications Ltd.'s holdings in the shares of Coral-Tell Ltd., for a pre-tax gain of NIS 582 million. On the other hand, the Domestic Fixed-Line Communications segment recognized a provision of NIS 116 million for termination of employment by way of early retirement. In the fourth quarter as compared to the previous quarter- Expenses were up due to expenses recognized on employee retirements in the Domestic Fixed-Line Communications and Cellular Communications segments, coupled with higher costs on terminal equipment sales in the Cellular Communications segment. Operating profit Finance expenses, net 42 32 39 17 In the fourth quarter as compared to the previous quarter - Expenses were down following cancellation of finance expenses on a contingent liability in the Domestic Fixed-Line Communications segment. Profit after finance expenses, net Share in losses of investees 19 79 34 38 Profit before income tax Income tax Profit for the period Basic earnings per share (NIS) Diluted earnings per share (NIS) B - 10 Board of Directors’ Report on the State of the Company’s Affairs for the Year Ended December 31, 2014 1.4 Cash flow Increase (decrease) NIS millions NIS millions NIS millions % Explanation Net cash from operating activities ) ) Net cash from operating activities was down mainly due to lower profits in the Cellular Communications segment, and changes in working capital. Net cash used in investing activities ) ) ) Net cash used in investing activities was up mainly due to a net increase in the purchase of held-for-trade financial assets in the Domestic Fixed-Line Communications segment, partially offset by net proceeds on the sale of holdings in the shares of Coral-Tell Ltd. Net cash used in financing activities ) ) ) Net cash used in financing activities was down mainly due to a decrease in dividend payments as compared to last year, following the final payment of the dividend not meeting the profit test (see Note 18.2 to the financial statements). Increase in cash 50 ) ) Average volume in the reporting year: Long-term liabilities (including current maturities) to financial institutions and debenture holders: NIS 9,847 million. Supplier credit: NIS 631 million. Short-term credit to customers: NIS 2,375 million.Long-term credit to customers: NIS 581 million. As of December 31, 2014, the Group had a working capital surplus of NIS 1,690 million, as compared to a working capital surplus of NIS 1,453 million on December 31, 2013. According to its separate financial statements, the Company had a working capital surplus of NIS 386 million as of December 31, 2014, as compared to a surplus of NIS 248 million on December 31, 2013. This increase in the Group's working capital surplus was attributable to an increase in current investments in the Domestic Fixed-Line Communications segment, largely offset by an increase in current debts to debenture holders in this segment, and lower trade receivables balances in the Cellular Communications segment. B - 11 Board of Directors’ Report on the State of the Company’s Affairs for the Year Ended December 31, 2014 2. The connection between remuneration given pursuant to Regulation 21 and recipient’s contribution to the company In its meetings of March 18, 2015, and March 25, 2015, the Board of Directors discussed the terms of service and remuneration of officers and principal shareholders in the Company, listed in Section 6 of Chapter D to the 2014 periodic report (“the Periodic Report”), in accordance with Regulation 21 to the Periodic and Immediate Reports Regulations, 1970 (“the Periodic and Immediate Reports Regulations”). The Board of Directors discussed the connection between the remunerations given in 2014 to each of the Company's senior officers and principal shareholders, and their activities and contribution to the Group in 2014. As part of these discussions, the Board of Directors received, ahead of time, relevant data concerning the terms of employment of each officer and principal shareholder. The above discussion was preceded by extensive discussion in the Company’s Remuneration Committee, in its meeting of March 15, 2015, of the contribution and remuneration package of each of the following officers - the Company’s CEO, the Deputy CEO and CFO, the Deputy CEO and VP Marketing, the CEO of Pelephone and the CEO of Bezeq International ("the Managers"). The Board of Directors discussed additional parameters in reviewing the plausibility and fairness of the remuneration given to the Company’s officers, including: key managerial targets achieved in the reporting period and the occurrence of one-time events which may affect the targets set in each officer’s remuneration plan. The annual bonuses to the said Managers (excluding the CEO of Bezeq International) for 2014 were based on the proportionate achievement of each individual Manager of the targets set for him ahead of time by the Board of Directors in the 2014 bonus plan, and as concerns the CEO of Bezeq International – based on the predetermined targets set by the Board of Directors in the 2014 bonus plan for Bezeq International’s previous CEO. Upon appointment of Bezeq International’s new CEO, the Board of Directors approved that these targets be applied in the same format for Bezeq International’s new CEO, Mr. Elmaliach. The Board of Directors believes that the remuneration of each of the Managers listed in Regulation 21 to Chapter D of the Periodic Report - Additional Details About the Company, including the bonuses derived from the results posted by the Company or its subsidiaries, as applicable, reflects each Manager's role in the Group and its contribution to the Group and its operations. The Board of Directors believes such remuneration to conform to the Company’s remuneration policy, approved in general meeting on September 3, 2013 (as amended); and to be fair and reasonable, as detailed below:1 The five most highly-paid persons in the Company A. Gil Sharon - CEO of Pelephone: The Board of Directors noted Mr. Sharon’s tireless efforts to maximize the company’s results despite fierce market competition. The Board of Directors noted Mr. Sharon’s success in reducing customer attrition as compared to other market players. The Board of Directors believes the remuneration and bonus paid to Pelephone’s CEO for 2014 to be reasonable and fair under the circumstances, considering Pelephone's size, the scope of its operations, and the complexity of the role of Pelephone’s CEO. B. Stella Handler - CEO of Bezeq, The Board of Directors noted Mrs. Handler’s outstanding work, particularly in operational and marketing aspects of the Company’s activities; her initiatives for changing workflows and promote simplicity, efficiency, savings, automation and proactive conduct; and the Company’s exceptional results. The Board of Directors believes the remuneration and bonus paid to the Company’s CEO for 2014 to be reasonable and fair under the circumstances, considering the size of the Company, the scope of its operations, and the complexity of the role of Company’s CEO. C. Moti Elmaliach - CEO of Bezeq International: The Board of Directors noted the smooth way in which Mr. Elmaliach assumed the position of CEO of Bezeq International and his involvement in the company’s affairs; the company’s excellent performance; the fact that it met its targets for the year and its outstanding work. The Board of Directors believes the remuneration and bonus given to Mr. Elmaliach for 2014 to be reasonable and fair under the circumstances. 1 For more information on the remuneration of senior officers, see also Note 27 to the 2014 annual financial statements, and Regulation 21 (Section 6) to Chapter D of the periodic report. B - 12 Board of Directors’ Report on the State of the Company’s Affairs for the Year Ended December 31, 2014 D. David Mizrahi - Deputy CEO of Bezeq and CFO: The Board of Directors noted his excellent work and achievements in investor relations, and the Company’s outstanding results. The Board of Directors believes the remuneration and bonus given to Mr. Mizrahi for 2014 to be reasonable and fair under the circumstances. E. Ran Guron - Deputy CEO of Bezeq and VP Marketing: The Board of Directors noted his work and achievements, both in the Company’s image and brand attitude in both the private and commercial sectors, and the Company’s exceptional financial results. The Board of Directors believes the remuneration and bonus given to Mr. Guron for 2014 to be reasonable and fair under the circumstances. Remuneration of Principal Shareholders in the Company Management agreement with Eurocom Communications Ltd. (“Eurocom Communications”) The Board of Directors reviewed the details of the management agreement with Eurocom Communications, as well as the services rendered by Eurocom Communications to the Company since the start of the year, through Messrs. Shaul Elovitch, Or Elovitch, and Amikam Sorer.2 The Board of Directors was also presented comparative data, based on a comparative paper prepared by Ernst & Young Kost Forer Gabbay & Kasierer for review by the Board of Directors in March 2015, concerning management agreements in other public companies of similar size to that of the Company, or as close as possible in size. The Board of Directors discussed the scope and nature of the services rendered by Eurocom Communications in the reporting year, and found the remuneration given to Eurocom Communications in 2014 under the management agreement to be reasonable and fair considering the management agreement’s contribution to the Company, for the following reasons: The consultation services rendered under the management agreement were provided by professionals with extensive knowledge and experience in the Company’s various telecom operations, and extensive knowledge of regulations applicable to the Company’s operations and those of its subsidiaries. In addition, the consultants have rich managerial experience, inter alia, in strategic matters, business development, technological development, etc., have expertise in capital market processes and financing, and have significant commercial-economic experience. These persons invested significant time and effort in rendering the consultation services in the reporting year (beyond the time invested by some of these persons as directors in the Company and in Group subsidiaries and associates). The consultation services significantly contributed to the Company in strategic planning and in the Group’s preparation for upcoming regulatory changes, in a time of significant change in the communications market. In the reporting period, the following directors did not receive remuneration: Or Elovitch, Orna Elovitch-Peled, Amikam Sorer, and Felix Cohen, for their service as directors in the Company and/or as directors in Company subsidiaries and/or associates, and such remuneration was included in the management fees paid to Eurocom Communications. Comparative data presented to the Board of Directors in the E&Y report indicate, that the remuneration paid under the management agreement, compared to other companies of similar size to the Company, close thereto, as concerns management fees, chairman’s remuneration and hourly consultation fees, was fair, reasonable, and did not exceed generally accepted levels. Employee directors It is noted that the Company’s Board of Directors did not conduct a discussion pursuant to Regulation 10(b)(4) to the Periodic and Immediate Regulations, concerning the reasonability and fairness of remunerations paid for 2014 to employee directors, Messrs. Rami Nomkin and Yair David, as they are remunerated pursuant to their employment in the Company and in accordance with the collective agreement, and not by virtue of their services as directors in the Company. It is noted that Mr. David ceased serving as a director in the Company on February 4, 2014, and retired from the Company on May 31, 2014. 2 Details of the management agreement are included in the immediate report dated May 7, 2013, as amended on June 10, 2013. The amended management agreement was approved according to Section 275 of the Companies Law in the Company's general meeting of June 13, 2013. B - 13 Board of Directors’ Report on the State of the Company’s Affairs for the Year Ended December 31, 2014 3. Market Risk - Exposure and Management The Company’s market risk officer The Company’s market risk management officer is Deputy CEO and CFO Dudu Mizrahi. For details concerning his education and experience, see Section 14 in Chapter D of the periodic report. Market risks and the Company’s risk management policies The Company is exposed to market risk as a result of changes in interest rates, exchange rates, the CPI, and raw material prices. The Company follows a financial risk management policy adopted by the Board of Directors on June 26, 2008, and updated on October 18, 2012. Under this policy, the Company implements partial hedges, depending on the circumstances and its own judgment. These partial hedges primarily seek to reduce its exposure to changes in the CPI and to changes in foreign currency exchange rates. The Company monitors the Group’s risk management on a regular basis. As part of this review, when necessary, the Company recommends changes in risk exposure and management. Once every quarter, the Company reports to the Board of Directors on risks and hedges. In cases where Management considers deviating from the stated policy, its recommendations are brought before the Company’s Board of Directors. CPI risk - The Company has significant surplus of liabilities over CPI-linked assets, and the bulk of its financial exposure stems from the risk of an increase in the CPI. The rate of inflation also affects the Company’s operating income and expenses in the course of the year. In order to minimize its exposure to the CPI, the Company’s Board of Directors decided to implement partial hedges, at its discretion, as follows: A. Hedging will mainly be carried out through CPI-shekel forward transactions, which guarantee a fixed rise in the CPI over a designated period of time. B. Transactions will be subject to judgment and will be carried out in accordance with market trading restrictions, and will be reviewed in relation to inflationary expectations reflected in the bond market and inflation forecasts, and in relation to the Bank of Israel’s inflation target range. C. The hedging position may be reduced by closing existing transactions before their final expiration date. D. The Company will strive for hedging transactions to meet the terms required for the application of hedge accounting. E. Hedging transactions will be made according to the repayment schedules of the CPI-linked financial debt. F. As long as the CPI exposure is more than NIS 500 million, hedging will not be less than 40% of the exposure for CPI-linked financial debt, and will not exceed 100% thereof; where exposure is less than NIS 500 million, hedging will not exceed 50% of the exposure from CPI-linked financial debt. The Company carried out hedging transactions against the CPI in order to minimize the said risk. The Company did not incur material costs in making these hedges. Interest risk - The Company’s exposure to changes in interest rates depends largely on the nature of its financial liabilities and assets, as well as on its future financing needs. Some of the Company’s liabilities bear fixed interest, and so interest rate changes will affect their fair value rather than their carrying amount. Other liabilities bear variable interest based on the prime / STD rate. B - 14 Board of Directors’ Report on the State of the Company’s Affairs for the Year Ended December 31, 2014 As of the reporting date, the Company does not hedge against these exposures. However, it is possible that the Company will do so under future market conditions. The Company also accounts for such influences when considering the types of loans it takes. Currency risk - A change in the NIS exchange rate against the currency basket constitutes an economic exposure in that it can affect the Company's profit and its future cash flows. To minimize this exposure, the Company’s Board of Directors decided that the Company should hedge its exposure to currency risk, subject to the following rules and principles: A. The unhedged balance sheet exposure to changes in currency exchange rates will not exceed a sum equivalent to USD 200 million. B. The decision whether to hedge purchase and/or investment transactions will be made, if at all, on the date of the purchase and/or investment decision, or as close thereto as possible. In the reporting period, the Company made no hedging transactions against exchange rates. Risks and risk management in consolidated subsidiaries In accordance with the Board of Directors’ decision, each of the Group companies is required to maintain a risk management policy and to routinely monitor its implementation. The market risk management officers in the principal consolidated subsidiaries are those companies' CFOs. For more information concerning financial risk management in the Group, and for information on the linkage terms of balances on the Group's balance sheet (linkage bases report), see Note 28 to the financial statements. Below are summaries of the sensitivity analysis tables (NIS millions): Sensitivity to changes in the USD/NIS exchange rate USD exchange rate Loss from changes Fair value of liabilities Gain from changes 10% 5% 5%- 10%- ) ) ) 18 36 ) (7 ) ) 7 14 Sensitivity to changes in the CPI Loss from changes Fair value of liabilities Gain from changes 1.5% 0.2% 0.1% 0.1%- 0.2%- 1.5%- ) (3
